


110 HRES 973 IH: Supporting the goals and ideals of the 10th

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 973
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Hinojosa (for
			 himself and Mrs. Biggert) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of the 10th
		  annual National Consumer Protection Week.
	
	
		Whereas everyday, consumers conduct some type of financial
			 transaction requiring an educated decision: shopping for a mortgage or auto
			 loan; understanding and reconciling credit card statements and utility bills;
			 choosing savings and retirement plans; comparing health insurance policies;
			 understanding their credit report and how it affects their ability to get
			 credit and on what terms; and simply deciding how to pay for a purchase;
		Whereas informed consumers are better equipped to see
			 through frauds and deceptions, whether they take the form of questionable
			 claims in an advertisement, offers that come in the mail or e-mail, or schemes
			 designed to appear to be risk-free;
		Whereas the Federal Government provides many educational
			 resources and programs to help people protect themselves against fraud by
			 supplying them with information about their options in the marketplace;
		Whereas the Federal Trade Commission and more than 100
			 other Federal agencies have collaborated on a website, www.consumer.gov, which
			 provides helpful information ranging from how credit reports and scores work to
			 how to buy a new home;
		Whereas the Federal Trade Commission has prepared a
			 collection of easy-to-use materials to enable anyone, regardless of his or her
			 existing knowledge about identity theft, to learn about and inform others about
			 how to protect themselves against this serious crime, which can be found at
			 www.ftc.gov/IDTheft;
		Whereas consumers can find practical tips from National
			 Consumer Protection Week partner organizations about how to manage their money,
			 use credit wisely, avoid scams, and fend off fraud, and file a complaint online
			 at www.consumer.gov/ncpw;
		Whereas, by gathering and sharing information, consumers
			 and their friends and families can be more confident, savvy, and safe in the
			 marketplace;
		Whereas increasing financial literacy and information
			 about financial services provides consumers with the knowledge to obtain the
			 most appropriate and prudent options for managing their finances and building
			 wealth;
		Whereas a 2005 report by the Comptroller General entitled
			 Credit Reporting Literacy supports educational efforts to
			 increase consumers’ understanding of the credit reporting process and suggests
			 that such efforts target those areas in which consumers’ knowledge is weakest,
			 including populations with less education, lower incomes, and less experience
			 obtaining credit; and
		Whereas public, community-based, and private sector
			 organizations throughout the United States are working to increase financial
			 literacy rates and consumer protection for people of all ages and walks of life
			 through a range of outreach efforts, including media campaigns, websites, and
			 one-on-one counseling for individuals: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the 10th
			 annual National Consumer Protection Week, including raising public awareness
			 about the importance of consumer protection and financial literacy;
			(2)requests that the President issue a
			 proclamation calling upon Government officials, industry leaders, schools,
			 nonprofit organizations, and consumer advocates to provide citizens with the
			 information necessary to effectively protect themselves against consumer fraud,
			 and encourage all citizens to take an active role in protecting their personal
			 information; and
			(3)encourages people across the United States
			 to take advantage of the wealth of consumer protection information that can
			 enhance confidence in the marketplace and improve their financial literacy.
			
